By the Court:
The complaint for a divorce proceeds upon three grounds: First, willful desertion; second, extreme cruelty; third, willful neglect. The allegations of the complaint are denied by the answer. The cause was tried before the Court. No 'evidence was offered by the defendant. The Court below found all the issues for the plaintiff.
We have carefully examined the evidence sent up in the record, and we think that it utterly fails to establish either of the grounds set forth in the complaint as grounds of divorce.
*28The appeal from the order overruling the motion for a non-suit is dismissed, the judgment is reversed, and the cause remanded.